Title: To George Washington from Mordecai Gist, 25 July 1789
From: Gist, Mordecai
To: Washington, George



Dear Sir
Charleston So. Carolina 25 July 1789

The constitution of the United States having invested the President with the power of nominating officers for the different departments of the present Government, I have in consequence thereof taken the liberty of presenting myself to your Excellency; & shall be exceedingly happy to accept of any appointment in this State, or the State of Maryland that I may be deemed qualified for. should I hap’ly possess that share of ability & Integrity as to merit your confidence to put me in nomination, I shall esteem it a particular honor confer’d on Yr Excellencys Mo. Obdt Servt

M. Gist

